Title: From James Madison to Robert R. Livingston and James Monroe, 2 March 1803
From: Madison, James
To: Livingston, Robert R.,Monroe, James


Gentlemen,Department of State March 2d 1803
You will herewith receive a Commission and letters of Credence, one of you as Minister Plenipotentiary, the other as Minister Extraordinary and Plenipotentiary, to treat with the Government of the French Republic, on the Subject of the Mississipi, and the Territories Eastward thereof, and without the limits of the United States. The object in view is to procure by just and satisfactory arrangements, a Cession to the United States, of New Orleans, and of West and East Florida, or as much thereof as the actual proprietor can be prevailed on to part with.
The French Republic is understood to have become the proprietor by a Cession from Spain in the Year  of New Orleans, as part of Louisiana, if not of the Floridas also. If the Floridas should not have been then included in the Cession, it is not improbable that they will have been since added to it.
It is foreseen that you may have considerable difficulty in overcoming the repugnance and the prejudices of the French Government against a transfer to the United States of so important a part of the acquisition. The apparent solicitude and exertions amidst many embarrassing circumstances, to carry into effect the Cession made to the French Republic, the reserve so long used on this subject by the French Government in its communications with the Minister of the United States at Paris, and the declaration finally made by the French Minister of foreign Relations, that it was meant to take possession, before any overtures from the United States would be discussed, shew the importance which is attached to the Territories in question. On the other hand, as the United States have the Strongest motives of interest, and of a pacific policy, to seek by just means the establishment of the Mississipi, down to its mouth as their boundary, so there are considerations which urge on france a concurrence in so natural and so convenient an arrangement.
Notwithstanding the circumstances which have been thought to indicate in the French Government designs of unjust encroachment, and even direct hostility on the United States, it is scarcely possible, to reconcile a policy of that sort, with any motives which can be presumed to sway either the Government or the Nation. To say nothing of the assurances given both by the French Minister at Paris, and by the Spanish Minister at Madrid, that the Cession by Spain to France was understood to carry with it all the conditions stipulated by the former to the United States, the manifest tendency of hostile measures against the United States, to connect their Councils and their Colossal growth with the great and formidable rival of France, can neither escape her discernment, nor be disregarded by her prudence; and might alone be expected to produce very different views in her Government.
On the supposition that the French Government does not mean to force, or to court war with the United States; but on the contrary, that it sees the interest which France has in cultivating their neutrality and amity, the dangers to so desirable a relation between the two Countries which lurk under a neighbourhood modified as is that of Spain at present, must have great weight in recommending the change which you will have to propose. These dangers have been always sufficiently evident; and have moreover been repeatedly suggested by collisions between the stipulated rights or reasonable expectations of the United States, and the Spanish jurisdiction at New Orleans. But they have been brought more strikingly into view by the late proceeding of the Intendant at that place. The sensibility and unanimity in our nation which have appeared on this occasion, must convince France, that friendship and peace with us must be precarious until the Mississipi shall be made the boundary between the United States and Louisiana; and consequently render the present moment favorable to the object with which you are charged.
The time chosen for this experiment is pointed out also by other important considerations: The instability of the peace of Europe, the attitude taken by Great Britain, the languishing state of the French finances, and the absolute necessity of either abandoning the West India Islands or of sending thither large armaments at great expence all contribute at the present crisis to prepare in the French Government a disposition to listen to an arrangement which will at once dry up one source of foreign controversy, and furnish some aid in struggling with internal embarrassments. It is to be added that the overtures committed to you coincide in great measure with the ideas of the person thro’ whom the letter from the President of April 30th. 1802 was conveyed to Mr. Livingston, and who is presumed to have gained some insight into the present sentiments of the French cabinet.
Among the considerations which have led the French Government into the project of regaining from Spain the Province of Louisiana, and which you may find it necessary to meet in your discussions, the following suggests themselves as highly probable.
1st. A jealousy of the Atlantic States as leaning to a coalition with Great Britain not consistent with neutrality & amity towards France; and a belief that by holding the key to the commerce of the Mississipi, she will be able to command the interests and attachments of the Western portion of the United States; and thereby either controul the Atlantic portion also; or if that cannot be done, to seduce the former into a separate Government, and a close alliance with herself.
In each of these particulars the calculation is founded in error.
It is not true that the Atlantic States lean towards any connection with Great Britain inconsistent with their amicable relations to France. Their dispositions and their interests equally prescribe to them amity and impartiality to both of those Nations. If a departure from this simple and salutary line of policy should take place, the causes of it will be found in the unjust or unfriendly conduct experienced from one or other of them. In general it may be remarked, that there are as many points on which the interests and views of the United States and of Great Britain may not be thought to coincide as can be discovered in relation to France. If less harmony and confidence should therefore prevail between France and the United States than may be maintained between Great Britain and the United States, the difference will lie not in the want of motives drawn from the mutual advantage of the two Nations; but in the want of favorable dispositions in the Governments of one or other of them. That the blame in this respect will not justly fall on the Government of the United States, is sufficiently demonstrated by the Mission and the objects with which you are now charged.
The French Government is not less mistaken if it supposes that the Western part of the United States can be withdrawn from their present union with the Atlantic part, into a separate Government closely allied with France.
Our Western fellow Citizens are bound to the union not only by the ties of kindred and affection which for a long time will derive strength from the stream of emigration peopling that region; but by two considerations which flow from clear and essential interests.
One of these considerations is the passage thro’ the Atlantic ports of the foreign Merchandize consumed by the Western Inhabitants, and the payments thence made to a Treasury in which they would lose their participation by erecting a separate Government. The bulky productions of the Western Country may continue to pass down the Mississipi; but the difficulties of the ascending Navigation of that river, however free it may be made, will cause the imports for consumption to pass through the Atlantic States. This is the course thro’ which they are now received; nor will the impost to which they will be subject change the course, even if the passage up the Mississipi should be duty free. It will not equal the difference in the freight thro’ the latter channel. It is true that mechanical and other improvements in the navigation of the Mississipi may lessen the labour and expence of ascending the stream; but it is not in the least probable, that savings of this sort will keep pace with the improvements in Canals and Roads, by which the present course of imports will be favored. Let it be added that the loss of the contributions thus made to a foreign Treasury would be accompanied with the necessity of providing by less convenient revenues for the expence of a separate Government, and of the defensive precautions required by the change of situation.
The other of these considerations results from the insecurity to which the trade from the Mississipi would be exposed, by such a revolution in the Western part of the United States. A connection of the Western People as a separate State with France, implies a connection between the Atlantic States and Great Britain. It is found from long experience, that France and Great Britain are nearly half their time at War. The case would be the same with their allies. During nearly one half the time, therefore, the trade of the Western Country from the Mississipi, would have no protection but that of France, and would suffer all the interruptions which Nations having the command of the sea could inflict on it.
It will be the more impossible for France to draw the Western Country under her influence, by conciliatory regulations of the trade thro’ the Mississipi; because regulations which would be regarded by her as liberal, and claiming returns of gratitude, would be viewed on the other side as falling short of justice. If this should not be at first the case, it soon would be so. The Western people believe, as do their Atlantic brethren, that they have a natural and indefeasible right to trade freely thro’ the Mississipi. They are conscious of their power to enfor[c]e this right against any Nation whatever. With these ideas in their minds, it is evident that France will not be able to excite either a sense of favor, or of fear, that would establish an ascendency over them. On the contrary, it is more than probable, that the different views of their respective rights, would quickly lead to disappointments and disgusts on both sides, and thence to collisions and controversies fatal to the harmony of the two Nations. To guard against these consequences, is a primary motive with the United States, in wishing the arrangement proposed. As France has equal reason to guard against them, she ought to feel an equal motive to concur in the arrangement.
2d. The advancement of the commerce of France by an establishment on the Mississipi, has doubtless great weight with her Government in espousing this project.
The commerce thro’ the Mississipi will consist 1st. of that of the United States 2d. of that of the adjacent Territories to be acquired by France.
The first is now and must for ages continue the principal commerce. As far as the faculties of France will enable her to share in it, the article to be proposed to her on the part of the United States, on that subject promises every advantage she can desire. It is a fair calculation that under the proposed arrangement, her Commercial opportunities would be extended rather than diminished; inasmuch as our present right of deposit gives her the same competitors as she would then have, and the effect of the more rapid settlement of the Western Country consequent on that arrangement would proportionally augment the mass of Commerce to be shared by her. The other portion of Commerce, with the exception of the Island of New Orleans and the contiguous ports of West Florida, depends on the Territory Westward of the Mississipi. With respect to this portion, it will be little affected by the cession desired by the United States. The footing proposed for her commerce on the shore to be ceded, gives it every advantage she could reasonably wish, during a period within which she will be able to provide every requisite establishment, on the right shore; which according to the best information, possesses the same facilities for such establishments as are found on the Island of New Orleans itself. These circumstances essentially distinguish the situation of the French Commerce in the Mississipi after a Cession of New Orleans to the United States, from the situation of the Commerce of the United States, without such a Cession; their right of deposit being so much more circumscribed and their Territory on the Mississipi not reaching low enough for a Commercial establishment on the shore, within their present limits.
There remains to be considered, the commerce of the ports in the Floridas. With respect to this branch, the advantages which will be secured to France by the proposed arrangement ought to be satisfactory. She will here also derive a greater share from the increase, which will be given by a more rapid settlement of a fertile Territory, to the exports and imports thro’ those ports, than she would obtain from any restrictive use she could make of those ports as her own property. But this is not all. The United States have a just claim to the use of the Rivers which pass from their Territories thro’ the Floridas. They found their claim on like principles with those which supported their claim to the use of the Mississipi. If the length of these Rivers be not in the same proportion with that of the Mississipi, the difference is balanced by the circumstance that both banks in the former case belong to the United States.
With a view to permanent harmony between the two Nations, a Cession of the Floridas, is particularly to be desired, as obviating serious controversies that might otherwise grow even out of the regulations however liberal in the opinion of France, which she may establish at the Mouths of those rivers. One of the Rivers, the Mobille, is said to be at present navigable for 400 Miles above the 31° of Latitude, and the navigation may no doubt be opened still further. On all of them the Country within the boundary of the United States, tho’ otherwise between that and the sea, is fertile. Settlements on it are beginning; and the people have already called on the Government to procure the proper outlets to foreign Markets. The President accordingly, gave some time ago, the proper instructions to the Minister of the United States at Madrid. In fact, our free communicat[i]on with the Sea, thro’ those channels is so natural, so reasonable, and so essential, that eventually it must take place, and in prudence therefore ought to be amicably and effectually adjusted without delay.
3. A further object with France may be, to form a Colonial establishment having a convenient relation to her West India Islands and forming an independent Source of supplies for them.
This object ought to weigh but little against the Cession we wish to obtain for two reasons: 1st. because the Country which the Cession will leave in her hands on the right side of the Mississipi, is capable of employing more than all the faculties she can spare for such an object, and of yielding all the supplies, which she could expect or wish from such an establishment: 2d. because in times of general peace, she will be sure, of receiving whatever supplies her Islands may want, from the United States; and even thro’ the Mississippi if more convenient to her; because in times of peace with the United States tho’ of War with Great Britain, the same sources will be open to her, whilst her own would be interrupted; and, because in case of War with the United States, which is not likely to happen without a concurrent war with Great Britain (the only case in which she could need a distinct fund of supplies) the entire command of the Sea, and of the trade thro’ the Mississipi, would be against her and would cut off the source in question. She would consequently never need the aid of her new Colony, but when she could make little or no use of it.
There may be other objects with France in the projected acquisition; but they are probably such as would be either satisfied by a reservation to herself of the Country on the right side of the Mississipi, or are of too subordinate a character to prevail against the plan of adjustment we have in view; in case other difficulties in the way of it can be overcome. The principles and outlines of this plan are as follows viz:
I.
France cedes to the United States, for ever, the territory East of the River Mississippi, comprehending the two Floridas, the Island of New Orleans and the Islands lying to the North and East of that channel of the said River, which is commonly called the South-pass, together with all such other Islands as appertain to either West or East Florida; France reserving to herself all her territory on the West side of the Mississippi.
II.
The boundary between the territory, ceded and reserved by France, shall be a continuation of that already defined above the thirty first degree of North Latitude, viz. the middle of the channel or bed of the River, thro’ the said South Pass to the sea. The navigation of the River Mississippi in its whole breadth from its source to the Ocean, and in all its passages to and from the same shall be equally free and common to citizens of the United States and of the French Republic.
III.
The vessels and citizens of the French Republic may exercise commerce to and at such places on their respective shores below the said thirty first degree of North Latitude as may be allowed for that use by the parties to their respective citizens and vessels. And it is agreed that no other nation shall be allowed to exercise commerce to or at the same or any other places on either shore, below the said thirty first degree of Latitude. For the term of ten years to be computed from the exchange of the ratifications hereof, the citizens, vessels and merchandizes of the United States and of France shall be subject to no other duties on their respective shores below the said thirty first degree of latitude than are imposed on their own citizens vessels and merchandizes. No duty whatever shall, after the expiration of ten years, be laid on articles the growth or manufacture of the United States or of the ceded territory exported thro’ the Mississippi in French vessels; so long as such articles so exported in vessels of the United States shall be exempt from duty: nor shall French vessels exporting such articles, ever afterwards be subject to pay a higher duty than vessels of the United States.
IV.
The citizens of France may, for the term of ten years, deposit their effects at New Orleans and at such other places on the ceded shore of the Mississippi, as are allowed for the commerce of the United States, without paying any other duty than a fair price for the hire of stores.

V.
In the ports and commerce of West and East Florida, France shall never be on a worse footing than the most favoured nation; and for the term of ten years, her vessels and merchandize shall be subject therein to no higher duties than are paid by those of the United States. Articles of the growth and manufacture of the United States and of the ceded territory, exported in French vessels from any port in West or East Florida, shall be exempt from duty as long as vessels of the United States shall enjoy this exemption.
Art. VI.
The United States, in consideration of the cession of territory made by this treaty shall pay to France thirty (see cypher) millions of livres tournois, in the manner following, viz. They shall pay  millions of livres tournois immediately on the exchange of the ratifications hereof: they shall assume, in such order of priority as the Government of the United States may approve, the payment of claims, which have been or may be acknowledged by the French Republic to be due to American citizens, or so much thereof as with the payment to be made on the exchange of ratifications will not exceed the sum of  and in case a balance should remain due after such payment and assumption, the same shall be paid at the end of one year from the final liquidation of the claims hereby assumed, which shall be payable in three equal annual payments, the first of which is to take place one year after the exchange of ratifications; they shall bear interest at the rate of six per cent. per annum from the dates of such intended payments, until they shall be discharged. All the above mentioned payments shall be made at the Treasury of the United States, and at the rate of one dollar and ten cents for every six livres tournois.
VII.
To incorporate the inhabitants of the hereby ceded territory with the citizens of the United States on an equal footing, being a provision, which cannot now be made, it is to be expected, from the character and policy of the United States, that such incorporation will take place without unnecessary delay. In the mean time, they shall be secure in their persons and property, and in the free enjoyment of their religion.
Observations on the plan.
1st. As the Cession to be made by France in this case must rest on the Cession made to her by Spain, it might be proper that Spain should be a party to the transaction. The objections however to delay require that nothing more be asked on our part, than either an exhibition and recital of the Treaty between France and Spain; or an engagement on the part of France, that the accession of Spain will be given. Nor will it be advisable to insist even on this much, if attended with difficulty or delay, unless there be ground to suppose that Spain will contest the validity of the transaction.
2d   The plan takes for granted also that the Treaty of 1795 between the United States and Spain is to lose none of its force in behalf of the former, by any transactions whatever between the latter and France. No change it is evident, will be, or can be admitted to be produced in that Treaty or in the arrangements carried into effect under it, further than it may be superceded by stipulations between the United States and France, who will stand in the place of Spain. It will not be amiss to insist on an express recognition of this by France as an effectual bar against pretexts of any sort not compatible with the stipulations of Spain.
3   The first of the articles proposed, in defining the Cession refers to the South pass of the Mississippi, and to the Islands North and East of that channel. As this is the most navigable of the several channels, as well as the most direct course to the sea, it is expected that it will not be objected to. It is of the greater importance to make it the boundary, because several Islands will be thereby acquired, one of which is said to command this channel, and to be already fortified. The article expressly includes also the Islands appertaining to the Floridas. To this there can be no objection. The Islands within six leagues of the shore are the subject of a British proclamation in the year 1763 subsequent to the Cession of the Floridas to Great Britain by France, which is not known to have been ever called in question by either France or Spain.
The 2d Article requires no particular observations. Art 3d is one whose import may be expected to undergo the severest scrutiny. The modification to be desired is that, which, whilst it provides for the interest of the United States will be acceptable to France, and will give no just ground of complaint, and the least of discontent to Great Britain.
The present form of the article ought and probably will be satisfactory to France; first because it secures to her all the commercial advantages in the river which she can well desire; secondly, because it leaves her free to contest the mere navigation of the river by Great Britain, without the consent of France.
The article also, in its present form violates no right of Great Britain, nor can she reasonably expect of the United States that they will contend beyond their obligation for her interest at the expence of their own. As far as Great Britain can claim the use of the river under her treaties with us, or by virtue of contiguous territory, the silence of the Article on that subject leaves the claim unaffected. As far again, as she is entitled under the treaty of 1794 to the use of our bank of the Mississippi above the 31st. degree of North latitude, her title will be equally entire. The article stipulates against her only in its exclusion of her commerce from the bank to be ceded below our present limits. To this she cannot of right object 1st because the territory not belonging to the United States at the date of our Treaty with her is not included in its stipulations 2d because the privileges to be enjoyed by France are for a consideration which Great Britain has not given and cannot give; 3dly because the exclusion in this case, being a condition on which the Territory will be ceded and accepted, the right to communicate the privilege to Great Britain will never have been vested in the United States.
But altho’ these reasons fully justify the article in its relation to Great Britain, it will be advisable before it be proposed, to feel the pulse of the French Government with respect to a stipulation that each of the parties may without the consent of the other, admit whomsoever it pleases to navigate the river and trade with their respective Shores, on the same terms, as in other parts of France and the United States; and as far as the disposition of that Government will concur, to vary the proposition accordingly. It is not probable that this concurrence will be given; but the trial to obtain it, will not only manifest a friendly regard to the Wishes of Great Britain, and if successful furnish a future price for privileges within her grant; but is a just attention to the interests of our Western fellow citizens, whose commerce will not otherwise be on an equal footing with that of the Atlantic States.
Should France not only refuse any such change in the Article, but insist on a recognition of her right to exclude all nations other than the United States from navigating the Mississippi; it may be observed to her, that a positive stipulation to that effect might subject us to the charge of intermeddling with and prejudging questions existing merely between her and Great Britain; that the silence of the Article is sufficient; that as Great Britain never asserted a claim on this subject against Spain, it is not to be presumed that she will assert it against France on her taking the place of Spain; that if the claim should be asserted, the treaties between the United States and Great Britain will have no connection with it, the United States having in those treaties given their separate consent only to the use of the river by Great Britain, leaving her to seek whatever other consent may be necessary.
If, notwithstanding such expostulations as these, France shall inflexibly insist on an express recognition to the above effect, it will be better to acquiesce in it, than to lose the opportunity of fixing an arrangement in other respects satisfactory; taking care to put the recognition into a form not inconsistent with our treaties with Great Britain, or with an explanatory article that may not improbably be desired by her.
In truth it must be admitted, that France as holding one bank, may exclude from the use of the river any nation not more connected with it, by territory than Great Britain is understood to be. As a river where both its banks are owned by one nation, belongs exclusively to that nation; it is clear that when the territory on one side is owned by one nation, and on the other side by another nation, the river belongs equally to both, in exclusion of all others. There are two modes by which an equal right may be exercised; the one by a negative in each on the use of the river, by any other nation execept [sic] the joint proprietor; the other by allowing each to grant the use of the river to other nations without the consent of the joint proprietor. The latter mode would be preferable to the United States. But if it be found absolutely inadmissible to France, the former must in point of expediency, since it may in point of right, be admitted by the United States. Great Britain will have the less reason to be dissatisfied on this account, as she has never asserted against Spain, a right of entering and navigating the Mississippi, nor has either she or the United States ever founded on the treaties between them, a claim to the interposition of the other party in any respect; altho’ the river has been constantly shut against Great Britain from the year 1783 to the present moment, and was not opened to the United States, until 1795 the year of their treaty with Spain.
It is possible also that France may refuse to the United States, the same commercial use of her shores, as she will require for herself on these ceded to the United States. In this case it will be better to relinquish a reciprocity than to frustrate the negotiation. If the United States held in their own right, the shore to be ceded to them, the commercial use of it allowed to France, would render a reciprocal use of her shore, by the United States, an indispensible condition. But as France may if she chuses, reserve to herself the commercial use of the ceded shore as a condition of the cession, the claim of the United States to the like use of her shore, would not be supported by the principle of reciprocity, and may therefore without violating that principle, be waved in the transaction.
The article limits to ten years the equality of French citizens, vessels and Merchandizes, with those of the United States. Should a longer period be insisted on, it may be yielded. The limitation may even be struct [sic] out, if made essential by France, but a limitation in this case is so desirable, that it is to be particularly pressed, and the shorter the period the better.
Art IV—The right of deposit provided for in this article, will accommodate the commerce of France to and from her own side of the river, until an emporium shall be established on that side, which it is well known will admit of a convenient one. The right is limitted to ten years, because such an establishment may within that period be formed by her. Should a longer period be required, it may be allowed; especially as the use of such a deposit, would probably fall within the general regulations of our commerce there. At the same time, as it will be better that it should rest on our own regulations, than on a stipulation, it will be proper to insert a limitation of time, if France can be induced to acquiesce in it.
Art V. This article makes a reasonable provision for the commerce of France in the ports of West and East Florida. If the limitation to ten years, of its being on the same footing with that of the United States, should form an insuperable objection, the term may be enlarged. But it is much to be wished that the privilege may not in this case be made perpetual.
Art VI The pecuniary consideration, to be offered for the territories in question, is stated in article VI. You will of course favor the United States as much as possible, both in the amount and modifications of the payments. There is some reason to believe, that the gross sum, expressed in the article, has occurred to the French Government, and is as much as will be finally insisted on. It is possible that less may be accepted, and the negotiation ought to be adapted to that supposition. Should a greater sum be made an ultimatum on the part of France, the President has made up his mind to go as far as fifty millions of livres tournois, rather than lose the main object. Every struggle however is to be made against such an augmentation of the price, that will consist with an ultimate acquiescence in it.
The payment to be made immediately on the exchange of ratifications is left blank; because it cannot be foreseen either what the gross sum or the assumed debts will be; or how far a reduction of the gross sum may be influenced by the anticipated payments provided for by the act of Congress herewith communicated and by the authorization of the President and Secretary of the Treasury endorsed thereon. This provision has been made with a view to enable you to take advantage of the urgency of the French government for money, which may be such as to overcome their repugnance to part with what we want, and to induce them to part with it on lower terms, in case a payment can be made before the exchange of ratifications. The letter from the Secretary of the Treasury to the Secretary of State, of which a copy is herewith enclosed, will explain the manner in which this advance of the ten millions of livres, or so much thereof as may be necessary, will be raised most conveniently for the United States. It only remains here to point out the condition or event on which the advance may be made. It will be essential, that the Convention be ratified by the French Government, before any such advance be made; and it may be further required, in addition to the stipulation to transfer possession of the ceded territory as soon as possible, that the orders for the purpose, from the competent source, be actually and immediately put into your hands. It will be proper also to provide for the repayment of the advance, in the event of a refusal of the United States to ratify the Convention.
It is apprehended that the French Government will feel no repugnance to our designating the classes of claims and debts, which, embracing more equitable considerations than the rest, we may believe entitled to a priority of payment. It is probable therefore that the clause of the VI article, referring it to our discretion may be safely insisted upon. We think the following classification such as ought to be adopted by ourselves:

1st. Claims under the fourth article of the Convention of Septr. 1800.
2nd. Forced contracts or sales imposed upon our citizens by French authorities; and
3rd. Voluntary contracts, which have been suffered to remain unfulfilled by them.
Where our citizens have become creditors of the French Government, in consequence of agencies or appointments derived from it, the United States are under no particular obligation to patronise their claims, and therefore no sacrifice of any sort, in their behalf ought to be made in the arrangement. As far as this class of claimants can be embraced, without embarrassing the negotiation, or influencing in any respect the demands or expectations of the French Government, it will not be improper to admit them into the provision. It is not probable however, that such a deduction from the sum ultimately to be received by the French government will be permitted, without some equivalent accommodation to its interests, at the expense of the United States.
The claims of Mr. Beaumarchais and several other French individuals on our government, founded upon antiquated or irrelevant grounds, altho’ they may be attempted to be included in this negotiation, have no connection with it. The American Government is distinguished for its just regard to the rights of Foreigners, and does not require those of individuals to become subjects of treaty in order to be admitted. Besides, their discussion involves a variety of minute topics, with which you may fairly declare yourselves to be unacquainted. Should it appear, however, in the course of the negotiation, that so much stress is laid on this point, that without some accommodation, your success will be endangered, it will be allowable to bind the United States for the payment of one million of livres tournois to the representatives of Beaumarchais, heretofore deducted from his accounts against them; the French government declaring the same never to have been advanced to him on account of the United States.
Art. VII is suggested by the respect due to the rights of the people inhabiting the ceded territory, and by the delay which may be found in constituting them a regular and integral portion of the union. A full respect for their rights might require their consent to the Act of Cession; and if the French Government should be disposed to concur in any proper mode of obtaining it, the provision would be honorable to both nations. There is no doubt that the inhabitants would readily agree to the proposed transfer of their allegiance.
It is hoped that the idea of a guarantee of the country reserved to France, may not be brought into the negotiation. Should France propose such a stipulation it will be expedient to evade it if possible, as more likely to be a source of disagreeable questions, between the parties concerning the actual casus fœderis, than of real advantage to France. It is not in the least probable that Louisiana, in the hands of that nation, will be attacked by any other, whilst it is in the relations to the United States, on which the guarantee would be founded; whereas nothing is more probable than some difference of opinion as to the circumstances and the degree of danger necessary to put the stipulation in force. There will be the less reason in the demand of such an article, as the United States would set little value on a guarantee of any part of their territory, and consequently there would be no just reciprocity in it. Should France notwithstanding these considerations, make a guarantee an essential point, it will be better to accede to it, than to abandon the object of the negotiation; mitigating the evil as much as possible, by requiring for the casus fœderis a great and manifest danger threatened to the territory guaranteed, and by substituting for an indefinite succour, or even a definite succour in military force, a fixed sum of money, payable at the Treasury of the United States. It is difficult to name the precise sum which is in no posture of the business to be exceeded, but it can scarcely be presumed that more than about two million dollars, to be paid annually during the existence of the danger, will be insisted on. Should it be unavoidable to stipulate troops in place of money, it will be prudent to settle the details with as much precision as possible, that there may be no room for controversy either with France or with her enemy, on the fulfilment of the stipulation.
The instructions thus far given suppose that France may be willing to cede to the United States, the whole of the Island of New Orleans and both the Floridas. As she may be inclined to dispose of a part or parts, and of such only, it is proper for you to know that the Floridas together are estimated at ¼ the value of the whole Island of New Orleans, and East Florida at ½ that of West Florida.
In case of a partial Cession, it is expected, that the regulations of every other kind, so far as they are onerous to the United States, will be more favourably modified.
Should France refuse to cede the whole of the Island, as large a portion as she can be prevailed on to part with, may be accepted; should no considerable portion of it be attainable, it will still be of vast importance to get a jurisdiction over space enough for a large commercial town and its appurtenances, on the banks of the river, and as little remote from the Mouth of the river as may be. A right to chuse the place, would be better than a designation of it in the Treaty. Should it be impossible to procure a complete jurisdiction over any convenient spot whatever, it will only remain to explain and improve the present right of deposit, by adding thereto the express privilege of holding real estate for commercial purposes, of providing hospitals, of having Consuls residing there, and other Agents who may be authorized to authenticate and deliver all documents requisite for Vessels belonging to and engaged in the trade of the United States to and from the place of deposit. The United States cannot remain satisfied, nor the Western people be kept patient under the restrictions which the existing Treaty with Spain authorizes.
Should a Cession of the Floridas not be attainable your attention will also be due to the establishment of suitable deposits at the mouths of the Rivers passing from the United States thro’ the Floridas, as well as of the free navigation of those rivers by Citizens of the United States. What has been above suggested in relation to the Mississipi and the deposit on its banks is applicable to the other rivers: and additional hints relative to them all may be derived from the letter of which a copy is enclosed, from the Consul at New Orleans.
It has been long manifest, that whilst the injuries to the United States so frequently occurring from the Colonial Officers scattered over our hemisphere and in our neighborhood can only be repaired by a resort to their respective Governments in Europe, that it will be impossible to guard against the most serious inconveniences. The late events at New Orleans strongly manifest the necessity of placing a power somewhere nearer to us, capable of correcting and controuling the mischievous proceedings of such Officers towards our Citizens, without which a few individuals not always among the wisest or best of men may at any time threaten the good understanding of the two Nations. The distance between the United States and the old Continent, and the mortifying delays of explanations and negotiations across the Atlantic on emergencies in our neighborhood render such a provision indispensable, and it cannot be long before all the Governments of Europe having American Colonies must see the necessity of making it. This object therefore will likewise claim your special attention.
It only remains to suggest, that considering the possibility of some intermediate violences between Citizens of the United States, and the French or Spaniards in consequence of the interruption of our right of deposit, and the probability that considerable damages will have been occasioned by that measure to Citizens of the United States, it will be proper that indemnification in the latter case be provided for, and that in the former, it shall not be taken on either side as a ground or pretext for hostilities.
These instructions, tho as full as they could be conveniently made, will necessarily leave much to your discretion. For the proper exercise of it, the President relies on your information, your judgment, and your fidelity to the rights, the interests and the dignity of your Country. With great Respect and Consideration, I have the Honor to be, Gentlemen, Your Obedt huble. servant,
James Madison
 

   
   RC, two copies (DLC: Monroe Papers; and NHi: Livingston Papers); letterbook copy (DNA: RG 59, IM, vol. 6); partial Tr (MHi: Adams Family Papers). Both RCs are in the handwriting of clerks and signed by JM. First RC docketed by Monroe. Italicized words are those encoded in the State Department code JM sent to Monroe on 28 Feb. 1803 and decoded here by the editors. Partial Tr consists of the first two paragraphs. For surviving enclosures, see nn. 12 and 17.



   
   Date altered from 31 Jan. on both RCs.



   
   Monroe’s letter of credence as minister plenipotentiary to France, dated 1 Mar. 1803, was offered for sale in Stan. V. Henkels Catalogue No. 832 (1899), item 324.



   
   Left blank in all copies. The date was 1800 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:255 n. 1).



   
   See Livingston to JM, 1 Sept. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:536).



   
   JM referred to Pierre Samuel DuPont de Nemours. For Jefferson’s 30 Apr. 1802 letter to Livingston, see JM to Livingston, 1 May 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:177–78 and n. 1).



   
   Left blank in all copies.



   
   Left blank in all copies.



   
   George III’s 7 Oct. 1763 proclamation establishing administrative districts for the territories Great Britain acquired by the 1763 Treaty of Paris included “all Islands within Six Leagues of the Coast, from the River Apalachicola to Lake Pontchartrain” within the territory of West Florida (Robert L. Gold, Borderland Empires in Transition: The Triple-Nation Transfer of Florida [Carbondale and Edwardsville, Ill., 1969], pp. 118–19).



   
   Article 3 of the Jay treaty allowed Great Britain and the U.S. access to “all the ports and places” on the eastern side of the Mississippi “to whichsoever of the parties belonging” (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:247).



   
   The comments on article 6 were apparently added later, as in both RCs they are written on separate sheets in Wagner’s hand and were probably inserted after the vote in Congress on the $2 million appropriation (see JM to Monroe, 28 Feb. 1803, and n. 2).



   
   The enclosed copy of the act authorizing the payment of $2 million has not been found, but a later copy, in the hand of Thomas Sumter, Jr. (DLC: Monroe Papers), includes copies of JM’s endorsement of 28 Feb. certifying the accuracy of the copy, Jefferson’s endorsement of the same date authorizing Gallatin to “take all proper and necessary measures” for placing the $2 million at the disposal of Monroe and Livingston, and Gallatin’s endorsement of 1 Mar. authorizing the envoys to draw bills of exchange on the U.S. treasury or to procure advances of up to $2 million and pledging the faith of the U.S. for punctual repayment. An appended note by Sumter certifies it as a true copy of the original sent by Monroe at London to Livingston at Paris on 10 Aug. 1803. The act is printed in U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:202.



   
   Gallatin to JM, 28 Feb. 1803.



   
   Article 4 of the Convention of 1800 provided for the restoration of, or payment for, property seized but not condemned at the time of the signing or seized between the signing and ratification of the convention (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:459–62).



   
   Casus fœderis: “In international law. The particular event or situation contemplated by the treaty” (Black’s Law Dictionary [5th ed.], p. 198).



   
   Wagner interlined “See cypher” here in both RCs.



   
   Miscoded “thirty” in the second RC.



   
   Daniel Clark to JM, 22 June 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:330–31).


